DETAILED ACTION
	Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 3 2020 was considered by the examiner.

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Claim Rejections - 35 USC § 101/ 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 101 and/or under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 USC 101 and/or 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, because while the claims provide for the "use" of a compound of formula I, the claims do not set forth any steps involved in the method/process, and thus it is unclear what method/process is intending to encompass. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 as currently written is vague and indefinite.  Claim 10 first recites that R7 is furanyl, benzofuranyl, etc.  but then goes on to state that the heteroaryl and heteroaryloxy moieties are optionally substituted.  It is unclear if those optional substitutions are substituted on the substituents recited earlier in the claim for R7 or if those earlier recitations are in addition to the heteroaryl and heteroaryloxy moieties.  Claim 10 does not expressly recite that the heteroaryl or heteroaryloxy moieties of R7 is furanyl, benzofuranyl...etc.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 depends claim 1.  Claim 1 recites wherein the heteroaryl moiety is optionally substituted by 1, 2 or 3 substituents.  However, claim 9 recites both the heteroaryl and heteroaryloxy moieties are optionally substituted by 1, 2 or 3 substituents.  Thus, claim 9 is broader in scope than the claim from which it depends.  If the recitation “and heteroaryloxy moieties” is removed from the claim, then claim 9 still fails to further limit as it recites the same scope as claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Loy et al. (USPGPUB No. 20180186742).
Applicant Claims
The instant application claims a compound of formula I.
The instant application claims an agrochemical composition comprising a fungicidally effective amount of a compound of formula I.
The instant application claims a method of controlling or preventing infestation of useful plants by phytopathogenic microorganisms wherein a fungicidally effective amount of a compound of formula I is applied to plants.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Loy et al. is directed to picolinamides as fungicides.  

Claimed is:

    PNG
    media_image1.png
    501
    305
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    141
    293
    media_image2.png
    Greyscale
.   Specific compounds taught and supported in the provisional application include:

    PNG
    media_image3.png
    288
    493
    media_image3.png
    Greyscale
.  A composition comprising the compounds and another pesticide including fungicides is claimed (claim 26).  Claimed is a method for the control and prevention of fungal attack on a plant comprising applying a fungicidally effective amount of at least one of the compounds of claim 1 to the plant (claim 29 or 30).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Loy et al. claims R3 or R3’ can be a heteroaryl which is optionally substituted, Loy et al. does not exemplify this substituent.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the aryl substituent on compound 105 or 106 with heteroaryl as both are taught as suitable substituents for R3 or R3’ by Loy et al.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught R3 or R3’ as a person with ordinary skill has good reason to pursue Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
	Regarding the claimed structure, compounds 105 and 106 read on the instant claims wherein R1 is C1alkyl (methyl), R2 is hydroxy, R3 is H, R4 and R5 are methyl, R6 is C3alkyl (105) or cyclohexyl (106).  Replacement of the aryl group on compounds 105 or 106 with a heteroaryl would result in the claimed heteroaryl for R7.  


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Loy et al. as applied to claims 1-9 and 12-15 above in view of Meyer et al. (WO2016122802A1, cited on PTO Form 1449).
Applicant Claims
	The instant application claims R7 is furanyl, benzofuranyl, thiophenyl, benzothiophenyl, benzothiazolyl, imidazolyl, benzimidazolyl, oxadiazolyl, pyridyl, pyrrolyl, quinolinyl, isoquinolinyl, indolyl, isoindolyl, indazolyl, pyrazolyl, thiazolyl, oxazolyl, benzoxazolyl, pyridazinyl, cinnolinyl, pyrimidinyl, quinazolinyl, pyridyloxy or quinolinyloxy, and wherein the heteroaryl and heteroaryloxy moieties are optionally substituted by 1, 2 or 3 substituents, which may be the same or different, selected from R', or is optionally substituted by a single substituent which is R9, or is optionally substituted by a single substituent which is R' and a single substituent which is R9.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Loy et al. are set forth above. Loy et al. suggests a heteroaryl. 
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Loy et al. teaches a heteroaryl substituent, Loy et al. does not specify heteroaryls.  However, this deficiency is cured by Meyer et al.
Meyer et al. is directed to picolinamide compounds with fungicidal activity.  A compound substantially similar to Loy et al. is taught, compound of Formula I.  The R3 or R 12 substituent can be aryl or heteroaryl (paragraph 0004).  Heterocycles include thiophenyl (compound 91) and methyl substituted thiophenyl (compound 170).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Loy et al. and Meyer et al. and utilize thiophenyl or methyl substituted thiophenyl as the heterocycle.  One skilled in the art would have been motivated to utilize these heterocycles as they are specific heterocycles which are known to derivatize picolinamides as taught by Meyer et al.  Since Loy et al. suggests a heterocycle and the compounds of Meyer et al. are taught for the same purpose as the compounds of Loy et al., there is a reasonable expectation of success.  The R8 substituted on the heteroaryl include aryl and halo reading on the instantly claimed R9 and R10.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO2016109288A1, cited on PTO Form 1449) in view of Meyer et al. (WO2016122802A1, cited on PTO Form 1449).
Applicant Claims
	The instant claims are set forth above.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Yao et al. is directed to the use of picolinamide compounds with fungicidal activity.  Claimed is:

    PNG
    media_image4.png
    576
    575
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    519
    media_image5.png
    Greyscale

	A specific compound taught includes compound 304:

    PNG
    media_image6.png
    120
    472
    media_image6.png
    Greyscale
.
The composition comprises the compound and a phytologically acceptable carrier material (claim 18).  The composition can also include another pesticide including fungicides (claim 21).  A method for the control and prevention of fungal attack on a plant comprising applying a fungicidally effective amount of the composition to at the plant (claim 28).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Yao et al. teaches R4 is alkyl, aryl or acyl which can be substituted with R8 and R8 includes a heterocyclyl, Yao et al. does not exemplify this compound or teach specific heterocycles.  However, this deficiency is cured by Meyer et al.
Meyer et al. is directed to picolinamide compounds with fungicidal activity.  A compound substantially similar to Loy et al. is taught, compound of Formula I.  The R3 or R 12 substituent can be aryl or heteroaryl (paragraph 0004).  Heterocycles include thiophenyl (compound 91) and methyl substituted thiophenyl (compound 170).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yao et al. and Meyer et al. and for a picolinamide derivative wherein a heterocycle is attached to the R4 substituent on Yao et al.  One skilled in the art would have been motivated to form this compound as Yao et al. expressly teaches the R4 substituted can be substituted with 1 or multiple R8s and R8 can be a heterocycle.  Since picolinamide compounds with heterocycles are known to possess fungicidal activity as taught by Meyer et al. there is a reasonable expectation of success.
	Regarding the claimed structure, compound 304 reads on the instant claims wherein R1 is C1alkyl (methyl), R2 is hydroxy, R3 is H, R4 and R5 are methyl, R6 is C3alkyl.  The attachment of a heterocycle such as the thiophenyl or methyl substituted thiophenyl would results in a R9 phenyl, R8 methyl, R7 thiophenyl.  Other R8s include halos which would read on the halos for R10.  Since the instant claims do not require any particular point of attachment for R7, R8, R9 and/or R10, the attachment of the heterocycle (R8 of Yao et al.) to the R4 substituent of Yao et al. meets the claims limitations for the instant R7, R8, R9 and R10.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-14 and 16 of copending Application No. 16753702 (US20200267977A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a compound of formula I.
The instant application claims an agrochemical composition comprising a fungicidally effective amount of a compound of formula I.
The instant application claims a method of controlling or preventing infestation of useful plants by phytopathogenic microorganisms wherein a fungicidally effective amount of a compound of formula I is applied to plants.  
Copending ‘703 claims a compound of formula I.  The compound of formula I of copending ‘703 is slightly different than the instant claims in that the terminal end of the molecule contains an R6, R7 and R8.  R8 can be a heteroaryl or heteroaryloxy.  R6 and R7 include C1 alkyl or can be taken together to form a C3-C8cycloalkyl ring.  The same heterocycles are claimed.  An agrochemical comprising the compound with a carrier or diluent is claimed.  An additional active is claimed.  A method of controlling or preventing infection of useful plants is claimed.
Thus, the difference between the instant claims and copending ‘703 is in one embodiment an extra methyl group attached to the backbone or it is specifically a cycloalkyl.

Regarding the extra methyl in one embodiment, this is a homolog of the instant invention.  An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). MPEP 2144.09.  It is well established that the substitution of a methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Lincoln, 126 U.S.P.Q. 477, 53 U.S.P.Q. 40 (C.C.P.A. 1942); In re Druey, 319 F.2d 237, 138 U.S.P.Q. 39 (C.C.P.A. 1963); In re Lohr, 317 F.2d 388, 137 U.S.P.Q. 548 (C.C.P.A. 1963); In re Hoehsema, 399 F.2d 269, 158 U.S.P.Q. 598 (C.C.P.A. 1968); In re Wood, 582 F.2d 638, 199 U.S.P.Q. 137 (C.C.P.A. 1978); In re Hoke, 560 F.2d 436, 195 U.S.P.Q. 148 (C.C.P.A. 1977); Ex parte Fauque, 121 U.S.P.Q. 425 (P.O.B.A. 1954); Ex parte Henkel, 130 U.S.P.Q. 474, (P.O.B.A. 1960). MPEP 2144.08.  Since the compounds of copending ‘703 are taught as fungicides just as the instant claims indicate the compounds are fungicides there is an expectation they have similar properties.  
`This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17594263. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘263 claims a fungicidal composition comprising a compound of formula I and component B which is a Markush grouping of various pesticides.  Compound of formula I of copending ‘263 is the same as instantly claimed when R4 is hydrogen.  R5 can be heteroaryl.  A carrier is claimed.  A method of controlling or preventing phytopathogenic disease on useful plants comprising applying the composition is claimed.
Thus, the difference between the instant claims and copending ‘263 is the selection of R4 being hydrogen (corresponding to the carbon to which instant R6 and R7 is attached) and R5 being a heterocycle (corresponding to instant claimed R7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a heteroaryl or heteroaryloxy substituent and hydrogen substituent.  One skilled in the art would have been motivated to utilize these substituent as they are specifically taught substituent in copending ‘263.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17058361 (USPGPUB No. 20210114984). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.
Copending ‘361 claims a compound of formula I.  The compound of formula I overlaps with the instant claims as R7 or R8 could be a heteroaryl.  Since the instant claims do not require any particular point of attachment for R7, R8, R9 and/or R10, the attachment of the heterocycle meets the claims limitations for the instant R7, R8, R9 and R10.  A composition further comprising an additional active and/or an agrochemically acceptable diluent or carrier is claimed.  A method of controlling or preventing infestation of useful plants by phytopathogenic microorganism wherein a fungicidally effective amount of the compound is applied to plants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a heteroaryl or heteroaryloxy substituent.  One skilled in the art would have been motivated to utilize this substituent as it is specifically taught substituent in copending ‘361.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616